Mr. Associate Justice Gould,
of the Supreme Court of the District of Columbia, who sat with the Court in the hearing and determination of the case in the place of Mr., Justice Van Obsdel, delivered the opinion of the Court:
This is an appeal taken by John Mitchell, Jr., guardian ad litem, on behalf of John Edward Waters [an infant] from so much of the decree in the case of Waters v. Kopp, ante, 575, as directs the payment of said infant’s share of the fund to the administratrix of his deceased father instead of to the infant itself. As the general decree has heen reversed in the appeal in No. 2054 [ante, 575] which determined the rights of all the parties, including the appellant in this case, which was submit*584ted and heard with the other, it is ordered for the reasons given in the opinion in that case that this appeal be, and it ia hereby, dismissed, with costs. Dismissed*